DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to the communications received on 02/03/2021.
Claims 1, 5, 16, 21, 23 have been amended; claims 3, 4, 11 and 20 are canceled. Therefore, claims 1, 2, 5-10, 12-19 and 21-25 are currently pending in this application.
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 5-10, 12-19 and 21-25 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to one of the four statutory categories, such as a system or a process.
Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations are directed to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). For instance, the claims are directed to managing personal behavior, or interactions between people. Furthermore, given the limitations directed to the manipulation of the virtual blocks, such process can be performed in the human mind (mental processes).     
Considering current claim 1, the following claimed limitations are directed to an abstract idea: 
a set of images providing a spatial representation of a predefined three-dimensional arrangement of blocks for analysis by a user; and a set of intangible blocks configured to be individually moved relative to each other by the user to reposition the individual 
blocks of the set of intangible blocks into a replication of the predefined arrangement; wherein both the predefined three dimensional arrangement of blocks and the set of intangible blocks includes a plurality of differently configured blocks wherein the plurality of differently configured blocks have a plurality of different colors with each of the different colors corresponding to a particular block configuration; and wherein both the predefined three dimensional arrangement of blocks and the set of intangible blocks are simultaneously displayed.

Considering current claim 21, the following claimed limitations are directed to an abstract idea:  
providing a set of images spatially representing a predefined three dimensional arrangement of blocks and including at least one animated image; a player analyzing the set of images; and the player positioning a set of intangible blocks by moving individual blocks relative to each other to reposition the individual blocks of the set of intangible blocks into a replication of the predefined arrangement of blocks; wherein both the predefined arrangement of blocks and the set of intangible blocks includes a plurality of differently configured blocks wherein the plurality of differently configured blocks have a plurality of different colors with each of the different colors corresponding to a particular block configuration and wherein there are at least five types of differently configured blocks; and wherein both the predefined three dimensional arrangement of blocks and the set of intangible blocks are simultaneously displayed. 
Considering current claim 23, the following claimed limitations are directed to an abstract idea:  
providing a set of images spatially representing a three dimensional predefined arrangement of blocks and including at least one animated image; each of two or more players analyzing the set of images; and two or more players concurrently replicating the predefined arrangement in a race to complete respective replications of the predefined arrangement of blocks by moving individual blocks relative to each other from sets of intangible blocks, thereby reposition the individual blocks into a replication of the
predefined arrangement of blocks, whereby the players engage in competitive structured block play, wherein the predefined arrangement of blocks and each set of intangible blocks includes a plurality of differently configured blocks wherein the plurality of differently configured blocks have a plurality of different colors with each of the different colors corresponding to a particular block configuration; and wherein a plurality of different predefined arrangements of blocks are employed in the competitive structured block play, each of the different predefined arrangements having a point value with some predefined arrangements having a greater point value than others, and wherein the first player to replicate the predefined arrangement of blocks is awarded the points   associated with the replicated predefined arrangement of blocks.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as: a conventional computer, which is implemented to generate the claimed virtual reality environment; a VR glove used as an input device; a haptic device (per claim 5); and also an animation that provides cyclically repeating views of the predefined arrangement of blocks, etc.
additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely as a tool to facilitate the abstract idea (e.g. displaying/presenting image data [such as one or more virtual blocks] to a user(s) via one or more conventional output units; receiving one or more inputs from the user(s) via one or more conventional input devices [e.g. input for moving/positioning one or more of the virtual blocks]; analyzing the received inputs according to one or more algorithms; and thereby generating one or more results/outputs [e.g. simultaneously displaying the predefined three dimensional arrangement of blocks and the set of intangible computer-generated blocks], etc.). 
The above demonstrates that the claimed additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Instead, the claimed additional elements are utilized merely as a tool to implement the abstract idea. This is because the claims, when considered as a whole, do not provide an improvement over the relevant existing technology. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, none of the claims identified above recites an element—or a combination of elements—directed to an “inventive concept”.   

In addition, per claim 23 (i.e. claims 23-25), the VR glove is recited as an optional input unit since the claim does not necessarily require each player to interact with the virtual environment using a VR glove (see the term, “wherein at least one of the players moves the individual blocks in the VR environment using a VR glove”, emphasis added).
It is also worth noting that the disclosure describes an implementation directed to  a conventional and generic arrangement of the additional elements. For instance, the specification describes a conventional computer system, which is implemented in the form of one or more commercially available conventional computing devices (e.g. a tablet computer, a smartphone, etc.); wherein the system is configured to present computer generated content (virtual blocks) to a user(s), and thereby the system allows the user(s) to interact with the content   (specification: ¶[0083], ¶[0084]). 
Although the specification suggests a system that incorporates a VR headset and VR gloves (specification: [0089]), none of the current claims—except for claim 2—is directed to such implementation.   
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea. It is worth noting that the above analysis encompasses each of the dependent claims 5-10, 12-19, 22, 24 and 25.
abstract idea.
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 02/03/2021). The arguments are not persuasive. Applicant argues,  
Claims 1, 2, 5-10, 12-19 and 21-25 have been rejected under 35 U.S.C. 101 as being directed toward ineligible subject matter and, more specifically, toward an abstract idea. 
Each of the independent claims of the present application, i.e., claims 1, 21 and 23, have been amended hereby to call for the use of a VR glove. 
In this regard, it is noted that, speaking of the test used to determine whether the subject matter of a claim is directed toward eligible subject matter or an ineligible judicial exception such as an abstract idea, the Manual of Patent Examining Procedure ("MPEP") states: 
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiner should consider whether the judicial exception is applied with, or by use of, a particular machine.
MPEP, 2106.05(b).
The MPEP goes on to state that "[i]ntegral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates". MPEP, 2106.0S(b)II. 
In the present application, a VR glove is not merely an object on which a method operates but an integral element used to implement the functionality of the system and/or perform the method. Thus, the claimed subject matter is integrated into a practical application and the pending claims of the present application are all directed toward eligible subject matter under 35 U.S.C. 101.

	Although Applicant has attempted to cite some sections from the MPEP, Appellant has not demonstrated whether the VR glove, as currently recited, is sufficient to overcome the rejection under section §101. For instance, Applicant asserts, “a VR glove is not merely an object on which a method operates but an integral element used to implement the functionality of the system and/or perform the method. Thus, the claimed subject matter is integrated into a practical application”
e.g. a desktop computer, etc.). However, such general assumption does not necessarily imply that the implementation of the computer-mouse or keyboard is beyond a conventional computer input device. This is because the above input device is serving merely to perform conventional computer functions; such as allowing a user to provide input(s), so that the user would interact with content presented via the conventional computer. 
Similarly, given the context of the claims above (e.g. see claims 1, 21 and 23), the VR glove is implemented as a conventional input device, which is serving to perform conventional computer functions (e.g. a conventional input device that allows a user to provide input(s), so that the user would interact with content presented via the conventional computer). Accordingly, when each of the claims identified above is considered as a whole, the claimed additional elements fail to integrate the abstract idea into a practical application (i.e. each of the claims above fails to amount to “significantly more” than an abstract idea).
Thus, at least for the reasons discussed above, Applicant’s arguments directed to section §101 are not persuasive. 




Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1, 2, 5-10, 12-19 and 21-25 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Each of claim 1, 21 and 23 recites the use of a VR glove, which is used to move or position the claimed computer-generated blocks (e.g. the set of intangible, computer-generated blocks). However, the original disclosure lacks sufficient written description regarding an implementation that uses just a single VR glove for positioning or moving such computer-generated blocks (e.g. see ¶[0087] and ¶[089] of the specification). 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1, 2, 5-10 and 12-19 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “the set of blocks is configured to be positioned by the user using the VR glove”. However, it is unclear what is implied per the term “the set of blocks” since there is insufficient antecedent basis for the above term in the claim.
	In addition, Applicant is recommended to amend the term “VR”, in line 1 of each of the independent claims, as -- virtual reality (VR) --. Such amendment is crucial to avoid any ambiguity that may be caused due to the abbreviation “VR” recited in the claims.    

7.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claim 5 is rejected under 35 U.S.C.112(d), or pre-AIA  35 U.S.C.112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 5 is dependent on claim 1; and claim 5 recites, “wherein the VR glove is a haptic device”. However, claim 5 fails to further limit claim 1 since claim 5 does not add a further structural and/or functional limitation to claim 1, Instead, claim 5 is merely repeating the same structural and/or functional limitation encompassed per claim 1. It is worth noting that the VR glove, which claim 1 recites, is already a haptic device since the glove already involves a sense of touch (the term “haptic” is defined as “relating to or based on the sense of touch”; see the online Meriam-Webster® dictionary).
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
●	Similar to the point made previously, the prior art does not teach or suggest each of claims 1, 21 and 23, as currently claimed (regarding the prior art, see the office-action that was mailed on 04/28/2020).  	






Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715